Citation Nr: 0630047	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  03-30 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 until 
February 1970, which included a tour of duty in the Republic 
of Vietnam from March 1969 until February 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.

The Board first considered this appeal in May 2005 and denied 
the claim for benefits.  The appellant sought review of the 
Board's May 2005 decision before the U.S. Court of Appeals 
for Veterans Claims (Court).  By order dated in January 2006 
and pursuant to a joint motion for remand filed by the 
parties, the Board's May 2005 decision was vacated.  The 
terms of the joint motion for remand were incorporated by the 
Court in its order, and are thus binding upon VA, including 
the Board. Stegall v. West, 11 Vet. App. 268, 271 (1998).

Having considered the joint motion for remand in light of the 
record, the Board finds that this appeal must be REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part.


REMAND

The joint motion for remand instructed the Board to consider 
whether the veteran served in combat while considering the 
holdings of Suozzi v. Brown, 10 Vet. App. 307(1997) and 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  
Specifically, the joint motion directed a more detailed 
statement as to the reasons and bases for finding the veteran 
did not serve in combat.  In light of this joint motion for 
remand, the Board will direct that the RO make additional 
efforts to verify whether the veteran had service in combat.  

Although the Board's May 2005 decision has been vacated, it 
remains a matter of record and outlines the past reasons for 
the denial of the claim.  Thus, the veteran and through his 
counsel are advised that in order to substantiate the claim, 
the veteran should again attempt to assist VA in the 
development of the claim, beyond that presently of record, to 
the best of his abilities.  While the VA is obligated to 
assist a claimant in the development of a claim, there is no 
duty on the VA to prove the claim.  If a claimant wishes 
assistance, he cannot passively wait for it in circumstances 
where he should have information that is essential in 
obtaining the putative evidence.  Wamhoff v. Brown, 8 Vet. 
App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190, 
reconsidered, 1 Vet. App. 406 (1991).  Further, under the 
law, a claimant for VA benefits has the responsibility to 
present and support the claim.  38 U.S.C. §  5107(a). 

In particular, the veteran is invited to submit further 
information relative to the following stressors:

1.	During the August 2004 video hearing, the 
veteran alleged he received the Bronze Star 
for his service.  The record was held open for 
the veteran to submit the paper citation of 
this commendation.  By letter dated October 
2004, the veteran's representative indicated 
that the citation was unavailable.  The 
veteran is again advised to attempt to locate 
and submit this vital evidence.  

2.	The veteran also alleged that a fellow 
serviceman was killed when a rocket struck his 
quarters between March and July 1969.  The 
veteran indicated the serviceman worked in 
Headquarters, First Air Cavalry Division, (and 
would therefore have been likely assigned to 
Headquarters and Headquarters Company, First 
Air Cavalry Division) and was assigned to "G-
3," the divisional operations section.  The 
veteran is again advised to attempt to recall 
the name of the individual concerned.  

3.	The veteran stated that his duties were that 
of a clerk but he was switched to a 
Maintenance Data Specialist and was an 
Assistant Motor Sergeant based in Phu Vinh.  
The veteran related that he often had to hit 
or run over people who stepped in front of the 
vehicle during these transports.  The veteran 
described seeing dead bodies along the road 
and alleged he encountered small arms fire 
frequently.  The veteran is again advised to 
attempt to recall names, dates, locations, and 
any other data which may be used to attempt to 
corroborate such stressors.  

4.	During the hearing in August 2004, the veteran 
testified that he remembered the base being 
under attack during a period when he was being 
treated for malaria.  He indicated he had been 
in Vietnam for a while and surmised this took 
place around February 1970.  Service medical 
records do not reflect a diagnosis of malaria, 
but do indicate treatment for nausea, 
vomiting, diarrhea, malaise, fever and sore 
throat in August and September 1969.  The 
veteran is again advised to attempt to recall 
names, dates, locations, and any other data 
which may be used to attempt to corroborate 
such stressors.

5.	The veteran described a period of guard duty 
during which he opened fire and killed 
fourteen enemy soldiers.  The veteran also 
related driving one of the vehicles to a wash 
point and firing upon whom he believed were 
enemy and later found out was an unarmed 
family.  The veteran is again advised to 
attempt to recall names, dates, locations, and 
any other data which may be used to attempt to 
corroborate such stressors.

6.	Lastly, the veteran described witnessing the 
death of a friend who accidentally shot 
himself upon relief from guard duty.  The 
veteran is again advised to attempt to recall 
names, dates, locations, and any other data 
which may be used to attempt to corroborate 
such stressors.

Regardless of the veteran's response, the RO/AMC will 
specifically attempt verification of the veteran's claimed 
stressor involving his arrival in Vietnam.  The veteran has 
alleged that he was subject to hostile fire immediately upon 
landing at the Long Binh airport.  The veteran indicated in 
an October 2004 letter from his representative that he 
arrived in Vietnam on February 4, 1969.  However, the 
veteran's record of personnel assignments reflects that he 
arrived in Vietnam on March 30, 1969.  The veteran, through 
his representative, explained the service personnel records 
reflected different dates because he was set to arrive in 
February 1969, however air strikes delayed the arrival until 
March 1969.  The RO/AMC should request information on any air 
strikes against the Long Binh Airbase on February 4, 1969 and 
March 30, 1969.  The veteran had previously related rocket 
and mortar fire upon the airport during this time.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should advise the veteran 
and through his representative that he 
should submit any further information 
relative to the above seven claimed 
stressors which may be used to attempt 
their corroboration.  After the passage of 
a time period established by the RO/AMC, 
or upon the veteran's response, the RO/AMC 
should seek corroboration of:

(1) the veteran's claimed stressor 
involving his arrival in Vietnam on 
February 4, and March 30, 1969 at Long 
Binh airbase;

(2) if,  and only if, the veteran 
provides any further information 
relative to his receipt of the Bronze 
Star, the reasons for such award.  

(3) any other stressor in which the 
veteran has provided further 
information beyond that presently of 
record.

The RO/AMC should attempt such 
corroboration with the U.S. Army and Joint 
Services Records Research Center 
(JSRRC)(formerly the United States Armed 
Services Center for Research of Unit 
Records) in Alexandria, VA.  
If, and only if, the veteran provides 
further substantiation of his receipt of 
the Bronze Star, the RO/AMC must confirm 
receipt of the award by the National 
Personnel Records Center.  

2.  Should the JSRRC be unable to verify 
the above, the RO/AMC should prepare a 
letter to the Air Force Historical 
Research Agency, 600 Chennault Circle, 
Building 1405, Maxwell Air Force Base, 
Alabama 36112-6424 requesting verification 
of the claimed attacks on February 4, and 
March 30, 1969 at Long Binh airbase.  
 
When the development requested has been completed, the claims 
for service connection should again be reviewed by the RO on 
the basis of the additional evidence.  If the benefits sought 
are not granted, the veteran and his representative should be 
furnished a Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



